Title: To Thomas Jefferson from John Wayles Eppes, 27 November 1821
From: Eppes, John Wayles
To: Jefferson, Thomas


Dear Sir,
Mill Brook
Novr 27. 1821.
Your letter arrived here while I was absent on a short visit to my sister Lane the management of whose affairs have devolved on me—Firmly persuaded as I am that such a view of the eight years of your administration as would be presented by yourself would be the best antidote to the political poison circulating among us, I should consider myself as violating the duty I owe to my country could I hessitate in putting into your hands the Documents in my possession—I value them highly as comprizing the best materials for an impartial history of the measures of our Federal Government from the year 1801. to 1809. Every patriot must look back to this period as the era of sound principles—Why or wherefore we have changed our course & adopted in our measures and above all in our construction of the constitution the old Federal principles is an important question intimately blended with the best interests of your country—I annex a list of the public documents I have preserved—You can either send for the whole or select such as you wish subject to the condition of being returned after you have done with them—List of Documents—1. Journals of the old Congress.2. Journals of the Senate & House of Representatives from the first Session of the 8th Congress to the 1st Session of the 15thPublic papers laid before Congress1. & 2. Session 8th Congress.4 vols.1 & Second Sess. 9th congress4.1 & 2d do.10. do61 & 2. do. 11. do61.2d & 3d13.32d Session144.1. Session158.2. Sessiondo2.American State papers 1789. to 1815. printed by 89-1829 order of Congress including 1. vol confidential—Documents on the subject of our Foreign relations.1.Neutral rights —Relations with Spain.Treaty with Great BritainPublic accounts from 1801. to 1808.American Senator containing debates of congress During 1798. & 1799.I am afraid you will hardly make out to read my letter—The bottle of Ink was left out during this cold weather, & is destroyed by the cold—Present me affectionately to all the family & accept for your joint welfare & happiness the sincere wishes ofYours affectionatelyJno W. Eppes